t c memo united_states tax_court sharon l garrett petitioner v commissioner of internal revenue respondent docket no 28049-14l filed date p requested an appeals hearing after receiving a notice_of_federal_tax_lien for her taxable years through the irs appeals_office determined to proceed with collection of p's unpaid federal_income_tax and additions to tax for those years and p petitioned for review of that determination both p and r moved for summary_judgment p concedes liability for but denies receiving a notice_of_deficiency for through she argues that the copy of the notice_of_deficiency for those years and the certified mail list r submitted are not adequate evidence of mailing of the notice because the notice does not bear the certified mail number indicated on the certified mail list r argues that the evidence submitted establishes not only the mailing of a notice_of_deficiency to p for through but also her receipt of the notice so that p cannot challenge the existence or amount of her underlying tax_liabilities for those years held the documents r submitted are sufficient to establish the validity of r's assessments for through p's motion for summary_judgment will be denied held further p's denial of receipt of a notice_of_deficiency for through raises a genuine issue of material fact r's motion for summary_judgment will be granted as to but denied as to through sharon l garrett pro_se erin kathleen salel for respondent memorandum opinion halpern judge this case is before us to review a determination by the internal_revenue_service appeals_office to proceed with collection of petitioner's unpaid federal_income_tax and additions to tax for through petitioner has conceded her liability for but the years through remain in issue both parties have moved for summary_judgment we will deny petitioner's motion grant respondent's motion in regard to but deny respondent's motion in regard to through unless otherwise stated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure summary adjudication summary_judgment expedites litigation it is intended to avoid unnecessary and expensive trials it is not however a substitute for trial and should not be used to resolve genuine disputes over issues of material fact e g 88_tc_794 the moving party has the burden of showing the absence of a genuine issue of material fact e g 134_tc_13 for these purposes we afford the party opposing the motion the benefit of all reasonable doubt and we view the material submitted by both sides in the light most favorable to the opposing party that is we resolve all doubts as to the existence of an issue of material fact against the movant e g 398_us_144 pa coal ass'n v babbitt 63_f3d_231 3d cir 636_f2d_1141 n 7th cir 98_tc_383 appeals hearing sec_6320 and sec_6330 provide a taxpayer the right to notice and the opportunity for an appeals hearing before the commissioner can collect unpaid taxes by means of a lien or levy against the taxpayer's property at that hearing the taxpayer can challenge the existence or amount of her underlying tax_liability for any_tax period only if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner requested an appeals hearing after receiving a notice_of_federal_tax_lien for her taxable calendar years through she then exchanged correspondence with settlement officers josephine stockli and sherrie levine settlement officer levine on the premise that petitioner had received notices of deficiency for the years in issue advised petitioner that she could not challenge her underlying liabilities for those years petitioner's motion as we understand petitioner's argument she claims that summary_judgment in her favor is appropriate for the taxable years through because respondent has not offered adequate evidence of having mailed to her a notice_of_deficiency for those years the commissioner generally cannot pursue collection activity against a taxpayer without first mailing a notice_of_deficiency to the taxpayer's last_known_address sec_6212 sec_6213 if respondent's assessments of petitioner's tax_liabilities for through were not preceded by the mailing of a notice_of_deficiency to petitioner as required by section a those assessments were invalid see eg 131_tc_197 under sec_6321 and sec_6322 a tax_lien arises in favor of the united_states when an assessment is made if respondent did not validly assess petitioner's tax_liabilities for the years in issue then no liens arose with respect to those tax_liabilities and collection cannot proceed accordingly if the assessments were invalid the determination to proceed with collection was error as a matter of law as evidence that a notice_of_deficiency for the years through was mailed to petitioner respondent has submitted a copy of such a notice and a certified mail list that indicates the mailing of that notice to petitioner it is well established that a u s postal service form_3877 or equivalent certified mail list is highly probative evidence that a notice_of_deficiency included on the list was sent to the address specified 530_f2d_781 8th cir see also o'r587_f3d_537 2d cir 724_f2d_808 9th cir hoyle v commissioner t c pincite petitioner has offered no evidence that the notice_of_deficiency proffered by respondent was not mailed she does not deny that the notice was properly addressed the only irregularity she alleges in the documents respondent submitted is the failure of the notice to bear the certified mail number indicated on the certified mail list petitioner points to no authority that establishes that a notice_of_deficiency sent by certified mail must bear the certified mail number for a copy of the notice to constitute valid evidence of its mailing cf 346_br_643 bankr w d n y noting that imprint on notice_of_deficiency of same certified mail number that appeared on certified mail log established that notice was prepared and in existence when the certified mail log was created aff'd sub nom o'r587_f3d_537 2d cir petitioner argues that because the notice_of_deficiency does not bear a certified mail number the certified mail list evidences only that respondent sent petitioner something not that the document sent was a notice_of_deficiency we reject petitioner's argument that the evidence respondent submitted is as a matter of law insufficient to establish the validity of the assessments because petitioner cites two cases involving arguments that a certified mail list showed only the mailing of some item but not necessarily the mailing of a notice_of_deficiency each of those cases is distinguishable from the present case in 853_f2d_1209 5th cir in contrast to the present case the certified mail list did not identify the mailed items as notices of deficiency in 92_tc_729 aff’d without published opinion 935_f2d_1282 3d cir the commissioner produced only an untyped draft notice the certified mail list arose from the conduct of official duties by employees of respondent and the u s postal service it is reliable evidence of the mailing of a notice_of_deficiency to petitioner for her through tax years the list itself associates the notice_of_deficiency with a certified mail number even though the copy of the notice submitted by respondent does not bear that number because the notice was stamped with the same date as the certified mail list we are satisfied that the notice had been prepared and was in existence when the list was created cf id thus the certified mail list evidences that the notice_of_deficiency was mailed to petitioner although petitioner claims not to have received the notice_of_deficiency she offered no evidence that the notice was not properly mailed and the validity of an assessment turns only on the mailing of a notice of deficiency--not its receipt by the taxpayer 853_f2d_1209 5th cir zolla f 2d pincite 92_tc_729 aff'd without published opinion 935_f2d_1282 3d cir therefore we conclude that the documents respondent submitted establish the validity of the assessments for the years through and accordingly we will deny petitioner's motion for summary_judgment respondent's motion reliance on presumption in support of his motion for summary_judgment respondent argues that the evidence submitted not only establishes that a notice_of_deficiency for the years through was mailed to petitioner it also establishes that she received it therefore according to respondent petitioner cannot challenge the existence or amount of her underlying tax_liabilities for those years petitioner has raised no issues regarding the appeals officer's determination other than challenging respondent's evidence of the mailing of the notice_of_deficiency and denying that she received the notice she provided no financial information that would have allowed the appeals officer to evaluate her ability to pay nor did she propose any collection alternatives therefore respondent argues that he is entitled to summary_judgment that the appeals officer did not abuse her discretion in upholding the proposed liens in claiming that the notice_of_deficiency and certified mail list he submitted establish not only the mailing of the notice for through but also its receipt by petitioner respondent purports to rely on the presumption of official regularity and delivery in addition respondent professes not to have received from the u s postal service any statement that the notice_of_deficiency sent to petitioner was not delivered on the basis of these claims respondent argues that he is entitled to a presumption that petitioner actually received the notice_of_deficiency for through and that her claim to the contrary is insufficient to rebut the presumption in the context of this case respondent's claimed presumption of official regularity and delivery is in essence the common_law mailbox rule ie that proof that a letter properly directed was placed in a post office creates a presumption that it reached its destination in usual time and was actually received by the person to whom it was addressed 285_us_427 see also 490_f3d_928 fed cir jag brokerage inc v commissioner tcmemo_2012_315 at am jur 2d evidence sec_273 we have previously allowed the commissioner to rely on the presumption of official regularity and delivery when not rebutted by a taxpayer to establish that the taxpayer actually received a notice_of_deficiency for which the commissioner presents evidence of mailing e g klingenberg v commissioner tcmemo_2012_292 at casey v commissioner tcmemo_2009_131 wl at bailey v commissioner tcmemo_2005_241 wl at figler v commissioner tcmemo_2005_230 wl at neither the presumption of official regularity and delivery nor the mailbox rule establishes conclusively that the mailed item arrived instead each merely creates an inference that if challenged raises an issue of fact as to whether the item was actually received see rios f 3d pincite am jur 2d evidence sec_273 see also conn v commissioner tcmemo_2008_186 wl at if the presumption is raised and the taxpayer does not rebut the presumption the court may find that the taxpayer received the notice_of_deficiency respondent's motion for summary_judgment on all issues in the case presents the question of whether petitioner's denial of receipt of a notice_of_deficiency for the taxable years through raises an issue of material fact sufficient to require the denial of that motion we conclude that it does petitioner's rebuttal of the presumption the nature and quantum of evidence sufficient to rebut the presumed receipt of mailed items depends on the circumstances and the policies of the substantive rules giving rise to the evidentiary dispute in some circumstances courts have held that mere denial of receipt by an addressee is insufficient to rebut the presumption e g 518_f3d_285 5th cir holding that addressee's 'bare assertion of non-receipt' is insufficient to rebut the assumption arising from the mailbox rule quoting 503_f3d_415 5th cir rios f 3d pincite mere statement that document in issue was never received is inadequate to rebut an applicable presumption of receipt in other circumstances a claim of nonreceipt rebuts the presumption e g 52_f3d_792 9th cir specific denial of receipt sufficient to rebut presumption of receipt arising from proof of mailing in re yoder co 758_f2d_1114 6th cir testimony of non-receipt standing alone is sufficient to rebut the presumption of receipt see also 544_f2d_1 d c cir reversing summary_judgment granted to party that relied on presumption of regularity of mails because record disclosed potential evidence capable of dispelling presumption the weight of evidence required to rebut presumed receipt of mailed items may also be affected by the identity of the recipient for example a business_entity denying receipt of a mailed item could describe in detail its procedures for receiving sorting and distributing mail to show that these procedures were we give particular weight to the views on evidentiary issues expressed by the u s court_of_appeals for the district of columbia circuit because by statute we are required to conduct our proceedings in accordance with the rules of evidence applicable in trials without a jury in the united_states district_court of the district of columbia sec_7453 see also rule a properly followed at the time when the document in question might conceivably have been delivered by the postal service 269_f3d_956 9th cir the entity could also explain its filing and recordkeeping procedures and offer evidence that it conducted a thorough search for the document in the location in which it would normally have been filed id by contrast an individual may be unable to offer any evidence of nonreceipt other than his or her bare assertion cf 275_f3d_59 d c cir i t is difficult to conceive of what more a federal employees compensation act beneficiary could have done to demonstrate that he had not received a notice other than denying receipt concluding that an individual taxpayer's denial of receipt of a notice_of_deficiency is insufficient to rebut the presumption raised by the mailbox rule would in most cases cause the presumption to be conclusive as noted individual taxpayers who lack documented and routinized procedures for handling mail could seldom offer any evidence other than mere denials to show that they did not receive a mailed notice_of_deficiency giving conclusive effect to the presumption raised by the mailbox rule would contravene the purposes of the collection_due_process provisions of sec_6320 and sec_6330 cf 414_f2d_1268 3d cir regulation that in effect creates an ‘irrebuttable or conclusive presumption' that mail sent is received held unconstitutional as violative of the due process clause of the fifth_amendment 583_fsupp_1095 e d wis presumption of delivery of mailed letter may not be given conclusive effect without violating the due process clause congress enacted sec_6320 and sec_6330 to afford taxpayers due process in collections and intended that taxpayers be given a meaningful hearing before the irs deprives them of their property s rept no pincite 1998_3_cb_537 allowing evidence of the mailing of a notice_of_deficiency to create an effectively conclusive_presumption of receipt could deny a taxpayer any opportunity to contest his or her tax_liability before payment therefore the question of whether for purposes of sec_6330 a taxpayer actually received a notice_of_deficiency notwithstanding the taxpayer's denials should be decided not by an effectively conclusive_presumption but instead on the preponderance_of_the_evidence casey v commissioner wl at the court's determination of whether a taxpayer has received a notice_of_deficiency so as to preclude a challenge to the underlying tax_liability under sec_6330 is made ‘on the preponderance of the evidence' quoting 114_tc_604 see also klingenberg v commissioner at to the extent the commissioner's introduction of a notice_of_deficiency and postal service form_3877 or certified mail list raises a presumption that the taxpayer received the notice that presumption merely places on the taxpayer the burden of going forward and producing some evidence to the contrary the taxpayer's denial of receipt meets that burden granting summary_judgment against a taxpayer who denies receiving a notice_of_deficiency would preclude the court from hearing the taxpayer's testimony and evaluating her credibility cf kaye v commissioner tcmemo_2014_145 granting summary_judgment in favor of commissioner following hearing disclosed in record of case that allowed for evaluation of credibility of taxpayer's denial of having received notice_of_deficiency at trial the evidence offered by the commissioner to raise the presumption would remain relevant and by a preponderance_of_the_evidence could well support a finding that the taxpayer actually received a notice_of_deficiency despite the taxpayer's testimony to the contrary but allowing that evidence to require a finding to that effect in the face of denial by a taxpayer who as a practical matter could not reasonably be expected to offer any other evidence of nonreceipt would in effect make the presumption conclusive to the prejudice of the taxpayer's rights for the reasons explained above we conclude that the question of whether petitioner actually received a notice_of_deficiency for the taxable years through is a genuine question of material fact to be decided at trial consequently we will deny respondent's motion for summary_judgment on all issues but on the basis of petitioner's concession of liability for her taxable_year we will grant respondent's motion for summary_judgment as to that year an order will be issued denying petitioner's motion for summary_judgment and granting in part and denying in part respondent's motion for summary_judgment in at least two prior memorandum opinions we observed that taxpayers' claims of nonreceipt of notices of deficiency would generally be insufficient to rebut the presumption of receipt established by evidence of mailing e g klingenberg v commissioner tcmemo_2012_292 at casey v commissioner tcmemo_2009_131 wl at neither of those cases however considered a motion for summary_judgment and as noted in the text above each emphasized the need for the determination of receipt to be made on the preponderance_of_the_evidence our observations in those cases should be taken as nothing more than generalizations about how we would ordinarily weigh the evidence following trial
